Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.67 Filed 01/15/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


    Nichelle Waters,

                           Plaintiff,        Case No. 20-11507

    v.                                       Judith E. Levy
                                             United States District Judge
    Menards, Inc.,
                                             Mag. Judge David R. Grand
                           Defendant.

    ________________________________/


         ORDER GRANTING DEFENDANT’S MOTION TO COMPEL
                       ARBITRATION [11]

          Before the Court is Defendant Menards, Inc.’s Motion to Dismiss

and Compel Arbitration. (ECF No. 11.) Plaintiff Nichelle Waters did not

respond.1 The Court is nevertheless required to evaluate both

Defendant’s unopposed motion and Plaintiff’s complaint to ensure that

Defendant met its burden of establishing that dismissal is proper

pursuant to the parties’ arbitration agreement. See Carver v. Bunch, 946


1Defendant’s motion was served on Plaintiff via the electronic court filing system
on October 16, 2020. Plaintiff has not filed a response opposing the motion. Local
Rule 7.1(e)(1)(B) requires that responses to dispositive motions are due within
twenty-one days after service of the motion. LR 7.1(e)(1)(B). Accordingly, the
response to this motion was due on approximately November 6, 2020.
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.68 Filed 01/15/21 Page 2 of 12




F.2d 451, 455 (6th Cir. 1991); see also Gesenhues v. Radial, Inc., No. 19-

5932, 2020 WL 1815738, at *2 (6th Cir. Mar. 23, 2020). Upon

consideration of the filings in this case and the applicable law, the Court

will grant Defendant’s motion, compel arbitration as to all of Plaintiff’s

claims, and dismiss the case without prejudice, unless Plaintiff files a

response demonstrating good cause for failure to respond in a timely

manner within five days of the entry of this order along with her

substantive response.

     I.    Background

     A.    Factual Summary

     Plaintiff began her employment with Defendant in May of 2018.

(ECF No. 1, PageID.3; ECF No. 6, PageID.27.) Plaintiff alleges that

during her time as an employee of Defendant, she “was subjected to racial

discrimination and harassment which created an offensive and hostile

work environment and severely affected the terms and conditions or her

employment and substantially interfered with her ability to do her job.”

(ECF No. 1, PageID.3.) According to Plaintiff, she frequently complained

to the Assistant Manager and Manager for Defendant’s store at which

she worked, but Defendant failed to investigate Plaintiff’s complaints,

                                     2
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.69 Filed 01/15/21 Page 3 of 12




refused to allow her to transfer to a different store, and failed to otherwise

address the racially-discriminatory environment. (Id. at PageID.3–4.) On

or about January 28, 2019, Plaintiff contends that she received a written

disciplinary note and was disciplined without investigation following a

customer’s alleged complaint that Plaintiff was “rude,” despite Plaintiff’s

assertion that the complaint was fabricated. (Id. at PageID.4–5.) Plaintiff

claims that she was constructively discharged following this incident. (Id.

at PageID.5–6.)

      B. Procedural History

      Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and received a right-to-

sue letter on the basis of this charge. (Id. at PageID.6; ECF No. 6,

PageID.29.) On June 9, 2020, Plaintiff filed her complaint in this Court,

alleging that Defendant subjected Plaintiff to racial discrimination,

harassment, and retaliation in violation of Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981; and

Michigan’s Elliot–Larsen Civil Rights Acts (the “ELCRA”), M.C.L. §

37.2101 et seq. (ECF No. 1.) On July 8, 2020, Defendant filed an answer,

arguing in part that Plaintiff’s claims must be resolved by binding

                                      3
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.70 Filed 01/15/21 Page 4 of 12




arbitration. (ECF No. 6, PageID.26, 34.) On October 16, 2020, Defendant

filed a motion to dismiss the complaint and compel arbitration pursuant

to an arbitration clause contained in the employment agreement between

Plaintiff   and   Defendant    (hereinafter,   “the   Employee/Employer

Agreement”). (ECF No. 11.) Plaintiff has not yet filed a response.

      II. Legal Standard

      Defendant moves to compel arbitration and to dismiss the

complaint pursuant to pursuant to Federal Rules of Civil Procedure

12(b)(1) and the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. (ECF

No. 11, PageID.48–49.) There is a split within the Sixth Circuit regarding

whether a motion to dismiss pursuant to an arbitration clause is properly

construed as a motion to dismiss under Federal Rule of Civil Procedure

12(b)(1) (lack of subject matter jurisdiction) or Rule 12(b)(6) (failure to

state a claim). See Powers Distrib. Co., Inc. v. Grenzebach Corp., No. 16-

12740, 2016 WL 6611032, at *2 (E.D. Mich. Nov. 9, 2016) (listing

examples of courts within the Sixth Circuit that have found such motions

should be raised under Rule 12(b)(1) or alternatively under Rule

12(b)(6)). Here, the Court will evaluate Defendant’s motion as one to

dismiss under Rule 12(b)(1) as indicated by Defendant, because the

                                     4
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.71 Filed 01/15/21 Page 5 of 12




Court’s ultimate determination does not differ based on whether the Rule

12(b)(1) or Rule 12(b)(6) standard is used.

     “Where subject matter jurisdiction is challenged pursuant to Rule

12(b)(1), the plaintiff has the burden of proving jurisdiction in order to

survive the motion.” Moir v. Greater Cleveland Reg’l Transit Auth., 895

F.2d 266, 269 (6th Cir. 1990). As this motion presents a factual attack on

subject matter jurisdiction, the Court has wide discretion to consider

affidavits, documents, and other evidence properly before it to determine

whether there is subject matter jurisdiction. Ohio Nat. Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990); see also Multiband Corp.

v. Block, No. 11-15006, 2012 WL 1843261, at *5 (E.D. Mich. May 21,

2012).

     “The [FAA] provides that arbitration clauses in commercial

contracts ‘shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.’”

Glazer v. Lehman Bros., 394 F.3d 444, 451 (6th Cir. 2005) (citing 9 U.S.C.

§ 2). The FAA instructs courts to “hear the parties, and upon being

satisfied that the making of the agreement for arbitration or the failure

to comply therewith is not in issue, the court shall make an order

                                     5
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.72 Filed 01/15/21 Page 6 of 12




directing the parties to proceed to arbitration in accordance with the

terms of the agreement.” 9 U.S.C. § 4.

     “When considering a motion to . . . compel arbitration under the

[FAA], a court has four tasks: first, it must determine whether the parties

agreed to arbitrate; second, it must determine the scope of that

agreement; third, if federal statutory claims are asserted, it must

consider whether Congress intended those claims to be nonarbitrable;

and fourth, if the court concludes that some, but not all, of the claims in

the action are subject to arbitration, it must determine whether to stay

the remainder of the proceedings pending arbitration.” Glazer, 394 F.3d

at 451 (citing Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000)); see

also Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003)

(courts are required engage in a “limited review” to determine if a dispute

is arbitrable before compelling arbitration).

     The Court examines “arbitration language in a contract in light of

the strong federal policy in favor of arbitration, resolving any doubts as

to the parties’ intentions in favor of arbitration.” Nestle Waters N. Am.,

Inc. v. Bollman, 505 F.3d 498, 503 (6th Cir. 2007); see also Glazer, 394

F.3d at 450 (“[I]t is well-established that any doubts regarding

                                     6
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.73 Filed 01/15/21 Page 7 of 12




arbitrability must be resolved in favor of arbitration, because there is a

strong presumption in favor of arbitration under the FAA.”) (internal

citation omitted). Further, “the FAA preempts state laws and policies

regarding arbitration[,]” although state contract law “governs in

determining whether the arbitration clause itself was validly obtained,

provided the contract law applied is general and not specific to

arbitration clauses.” Fazio v. Lehman Bros., Inc., 340 F.3d 386, 393 (6th

Cir. 2003) (citations omitted). Additionally, “[i]t is well settled that

judicial protection of pre-dispute arbitral agreements extends to

agreements to arbitrate statutory employment discrimination claims.”

McMullen v. Meijer, Inc., 355 F.3d 485, 489 (6th Cir. 2004).

        III. Analysis

        Defendant, as the party seeking to enforce an arbitration

agreement, has the burden to demonstrate the agreement’s existence.

Ford v. Midland Funding LLC, 264 F. Supp. 3d 849, 855 (E.D. Mich.

2017) (citing Bank of Am., N.A. v. First Am. Title Ins. Co., 499 Mich. 74,

(2016)). The arbitration clause Defendant seeks to enforce is found in

section 6 of the Employee/Employer Agreement and states in relevant

part:

                                     7
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.74 Filed 01/15/21 Page 8 of 12




      6. Remedy. I agree that all problems, claims and disputes
      experienced related to my employment may be resolved in one of
      the following ways: 1) I understand that I may bring a claim or
      charge of discrimination with the U.S. Equal Opportunity [sic]
      Commission, National Labor Relations Board or comparable state
      or local agencies, 2) individual claims which are not a part of a
      class, collective or representative action must be resolved by
      binding arbitration. . . . Problems, claims, or disputes subject to
      binding arbitration include, but are not limited to: statutory claims
      under 42 U.S.C. §§ 1981–1988; Age Discrimination in Employment
      Act of 1987; Older Workers’ Benefit Protection Act (“OWBPA”);
      Fair Labor Standards Act; Title VII of the Civil Rights Act of 1964;
      Title I of the Civil Rights Act of 1991; American with Disabilities
      Act; Uniformed Services Employment and Reemployment Rights
      Act of A19954 (“USERRA”); Family Medical Leave Act; and non-
      statutory claims such as contractual claims, quasi-contractual
      claims, tort claims and any and all causes of action arising under
      state or common law.
      ...
           Nothing in this Agreement infringes on my ability to file a
      claim or charge of discrimination with the U.S. Equal Employment
      Opportunity Commission, National Labor Relations Board or
      comparable state or local agencies. . . .
           Menard, Inc. is engaged in commerce using U.S. Mail and
      telephone service. Therefore, the Agreement is subject to the
      Federal Arbitration Act, 9 U.S.C. Sections 1-14 as amended from
      time to time.
      ...
         THIS DOCUMENT CONTAINS A BINDING ARBITRATION
      PROVISION FOR INDIVIDUAL CLAIMS WHICH MAY BE
      ENFORCED BY BOTH MENARD, INC AND ME. THE PARTIES
      AGREE THAT BOTH I AND MENARD, INC ARE EACH
      WAIVING THE RIGHT TO A TRIAL BY JURY IF I FILE A
      CLAIM INDIVIDUALLY, BUT NOT IF I AM A MEMBER OF A
      CLASS, COLLECTIVE OR REPRESENTATIVE PROCEEDING. I
      HAVE READ THIS ENTIRE AGREEMENT AND I FULLY
                                     8
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.75 Filed 01/15/21 Page 9 of 12




       UNDERSTAND THE LIMITATIONS WHICH IT IMPOSES
       UPON ME, AND I UNDERSTAND THAT THIS AGREEMENT
       CANNOT BE MODIFIED EXCEPT BY THE PRESIDENT OF
       MENARD, INC.

(ECF     No.    11-2,    PageID.63.)        Plaintiff   allegedly   signed     the

Employee/Employer Agreement on May 21, 2018. (Id.)2

       Consideration of the factors presented in Glazer requires that

arbitration of Plaintiff’s claims be compelled here. First, it is undisputed

that Plaintiff manually signed the Employee/Employer Agreement,

whose unambiguous text clearly indicates that “individual claims which

are not a part of a class, collective or representative action must be

resolved by binding arbitration” subject to the FAA. (ECF No. 11-2,

PageID.63.) “If the district court is satisfied that the agreement to

arbitrate is not ‘in issue[’ as contemplated under 9 U.S.C. § 4,] it must

compel arbitration.” Great Earth Cos. v. Simons, 288 F.3d 878, 889 (6th

Cir. 2002). “In order to show that the validity of the agreement is ‘in

issue,’ the party opposing arbitration must show a genuine issue of

material fact as to the validity of the agreement to arbitrate[;]” this



2Additionally, on July 18, 2018, Plaintiff electronically consented to a Management
Agreement when she was promoted to an Assistant Department Manager. (ECF No.
11-3, PageID.64.) The two agreements contained differing language regarding class
action claims, which is not relevant here.
                                        9
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.76 Filed 01/15/21 Page 10 of 12




standard “mirrors that required to withstand summary judgment in a

civil suit.” Id. Plaintiff, as the party theoretically opposing arbitration,

has not proffered evidence suggesting that the Employee/Employment

Agreement is not a valid agreement to arbitrate. Additionally, no facts in

the record create a genuine issue of whether the Employee/Employment

Agreement is a valid arbitration agreement or whether it is enforceable.

      Second,   the   arbitration   clause   of   the   Employee/Employer

Agreement expressly designates that statutory claims under 42 U.S.C. §

1981 and Title VII, as well as “any and all causes of action arising under

state or common law” (e.g., the ELCRA) must be resolved by binding

arbitration. (ECF No. 11-2, PageID.63.) Accordingly, all the claims

included in Plaintiff’s complaint are encompassed by the arbitration

clause. (See ECF No. 1.)

      Third, Congress has not excluded any of the federal statutory

claims brought by Plaintiff. See Cooper v. MRM Inv. Co., 367 F.3d 493,

499 (6th Cir. 2004) (“Title VII claims may be subjected to binding

arbitration.”); see also Dawson v. Rent-A-Ctr. Inc., 490 F. App’x 727, 733

(6th Cir. 2012) (compelling arbitration for claims brought under Title VII

and 42 U.S.C. § 1981).

                                     10
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.77 Filed 01/15/21 Page 11 of 12




      Fourth, the entirety of Plaintiff’s complaint is subject to arbitration.

The Sixth Circuit, like several other circuits, has authorized dismissal of

actions where all claims are referred to arbitration and retaining

jurisdiction would thus serve no purpose. See Ozormoor v. TMobile USA,

Inc., 354 F. App’x 972, 975 (6th Cir. 2009); see also Green v. Ameritech

Corp., 200 F.3d 967, 973 (6th Cir. 2000) (“The weight of authority clearly

supports dismissal of the case when all of the issues raised in the district

court must be submitted to arbitration.”); see also Sellers v. Macy’s Retail

Holdings, Inc., No. 12–02496, 2014 WL 2826119, at *10 (W.D. Tenn. June

23, 2014) (citing cases from 4th, 5th, 6th, and 9th Circuits, as well as

cases from within 6th Circuit). All of the claims in this case are referable

to arbitration. Accordingly, unless Plaintiff responds as set forth below,

this case will be dismissed without prejudice.

      For the reasons set forth above, the Court will GRANT Defendant’s

motion to compel arbitration as to the entirety of Plaintiff’s complaint

and dismiss the case without prejudice, unless Plaintiff files a response

demonstrating good cause for failure to respond and including her

substantive response within five days of the entry of this order.

      IT IS SO ORDERED.

                                     11
Case 5:20-cv-11507-JEL-DRG ECF No. 13, PageID.78 Filed 01/15/21 Page 12 of 12




Dated: January 15, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 15, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     12
